NUMBER 13-20-00410-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

            IN THE INTEREST OF C.N.L., P.A.L., D.J.L., D.D.L.,
                  B.M.L., J.J.L., AND J.J.L., CHILDREN


     On Appellants’ First Motion for Extension of Time to File Brief.


                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      This is an appeal of a final order terminating parental rights. The notice of appeal

was filed on September 28, 2020, and appellants’ brief is due November 2, 2020.

Appellants D.L. and J.M. filed a motion for extension of time seeking an extension until

November 23, 2020, to file the brief. Appellants’ counsel certified that appellee, the

Department of Family and Protective Services, is unopposed to the motion.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals, but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals in such cases are brought to final disposition within 180 days of the date the

notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Accordingly, it is the policy of this

Court to limit extensions of time in such cases. See TEX. R. APP. P. 38.6(d).

       We hereby GRANT appellants’ first motion for extension of time and ORDER

appellants’ brief to be filed on or before 5:00 p.m. on Monday, November 23, 2020. No

further motions for extension of time will be entertained in the absence of extraordinary

circumstances.

       IT IS SO ORDERED.

                                                                  PER CURIAM

Delivered and filed the
27th day of October, 2020.




                                               2